DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-9, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the plurality of apertures is unclear.  It is referring to the crown apertures, the sole apertures, or both the crown and sole apertures?  For examination purposes, the language will be treated as being both the sole and crown apertures.
Claim 3 recites the limitation "the second region" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the plurality of apertures is unclear.  It is referring to the crown apertures, the sole apertures, or both the crown and sole apertures?  For examination purposes, the language will be treated as being both the sole and crown apertures.
Regarding claim 4, the plurality of apertures is unclear.  It is referring to the crown apertures, the sole apertures, or both the crown and sole apertures?  For examination purposes, the language will be treated as being both the sole and crown apertures.
Regarding claim 7, the plurality of apertures is unclear.  It is referring to the crown apertures, the sole apertures, or both the crown and sole apertures?  For examination purposes, the language will be treated as being both the sole and crown apertures.
Regarding claim 8, the plurality of apertures is unclear.  It is referring to the crown apertures, the sole apertures, or both the crown and sole apertures?  For examination purposes, the language will be treated as being both the sole and crown apertures.
	Regarding claim 9, the plurality of apertures is unclear.  It is referring to the crown apertures, the sole apertures, or both the crown and sole apertures?  For examination purposes, the language will be treated as being both the sole and crown apertures.
Claim 12 recites the limitation "the second region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 12, the plurality of apertures is unclear.  It is referring to the crown apertures, the sole apertures, or both the crown and sole apertures?  For examination purposes, the language will be treated as being both the sole and crown apertures. 
Claim 13 recites the limitation "the second region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the second region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the club head body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-12, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tavares et al. (USPN 8814723) in view of Cadorniga (USPN 5465969).
	Regarding claim 1, Tavares et al. discloses a club head having a face portion, heel portion, toe portion, back portion, and crown portion.  The crown portion has a first and second region wherein the second region is recessed and has a plurality of apertures.  Tavares discloses a protective cover engaging the crown to cover the plurality of apertures. In addition, Tavares et al. discloses that the sole may include a plurality of apertures also (See Paragraph bridging columns 11 and 12) and having a cover.  Tavares et al. also discloses the club head made of both metal and composite materials (See Paragraph 0017 and 0041). Tavares et al. does not disclose the club head filled with a filler material.  Cadorniga discloses a club head having a filler material filling the hollow region of the club head.  One having ordinary skill in the art would have found it obvious to have a filler in the hollow region, as taught by Cadorniga, in order to optimize the hitting sound of the club head.
	Regarding claim 3, see the above regarding claim 1.
	Regarding claim 4, see the above regarding claim 1.
	Regarding claim 6, see the above regarding claim 1.  The number of recesses would be a mere duplication of parts being that the recesses do not provide any result that differs from having one recess in the sole.  One having ordinary skill in the art would have found it obvious to have any number of recesses on the sole so long as the weight and hitting sound is optimized.
	Regarding claim 9, see the above regarding claim 1.
	Regarding claim 11, see the above regarding claim 1. The number of recesses would be a mere duplication of parts being that the recesses do not provide any result that differs from having one recess in the sole.  One having ordinary skill in the art would have found it obvious to have any number of recesses on the sole so long as the weight and hitting sound is optimized.
	Regarding claim 12, see the above regarding claim 1.
	Regarding claim 13, 
	Regarding claim 14, 
	Regarding claim 15, see the above regarding claim 1.
 
	 
	 
Claims 2 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tavares et al. (USPN 8814723) in view of Cadorniga (USPN 5465969) further in view of Yamamoto (US 2005/0261082).
Regarding claims 2 and 7, Tavares et al. in view of Cadorniga does not disclose if the apertures in the crown progressively increase from the face portion to the back portion.  Yamamoto discloses a club head having apertures in the crown wherein the apertures progressively increase in a direction from the face portion to the back portion (See Figure 6).  The arrangement is not show as having any effect different from having a repeating pattern or different shapes as Yamamoto discloses the invention being effective for lowering the center of gravity and obtaining a good hitting sound (See Summary of the invention).  Based on Yamamoto, one having ordinary skill in the art would found it obvious to have the apertures of any type of patterning so long as the center of gravity is lowered and good hitting sound is obtained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 6 of U.S. Patent No. 9776052 in view of Cadorniga (USPN 5465969). US Patent 9776052 claims the same subject matter except for having a filler material in the hollow region. Cadorniga discloses a club head having a filler material filling the hollow region of the club head.  One having ordinary skill in the art would have found it obvious to have a filler in the hollow region, as taught by Cadorniga, in order to optimize the hitting sound of the club head.
Claims 1-4, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 5 of U.S. Patent No. 10994177 in view of Cadorniga (USPN 5465969). US Patent 10994177 claims the same subject matter except for having a filler material in the hollow region. Cadorniga discloses a club head having a filler material filling the hollow region of the club head.  One having ordinary skill in the art would have found it obvious to have a filler in the hollow region, as taught by Cadorniga, in order to optimize the hitting sound of the club head.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8, 13, 14, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711